                3:19-cv-03229-SEM-TSH # 12    Page 1 of 12
                                                                                  E-FILED
                                                    Tuesday, 17 August, 2021 09:58:28 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

EVERETT E. HUMPHREY,                  )
                                      )
          Petitioner,                     )
                                      )
     v.                               ) Case No. 19-cv-3229
                                      )
UNITED STATES OF AMERICA,             )
                                      )
          Respondent,                 )
                                      )

                        ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Petitioner Everett E. Humphrey’s Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C.

§ 2255 (d/e 1). Mr. Humphrey argues his conviction and sentence

should be vacated because he received ineffective assistance of

counsel and because his due process rights were violated when the

Government allegedly withheld and/or fabricated evidence. For the

reasons below, Mr. Humphrey’s § 2255 Motion (d/e 1) is DENIED.

                         I. BACKGROUND

     On October 3, 2017, a grand jury charged Mr. Humphrey and

his co-defendant John B. Varley with knowingly and intentionally



                            Page 1 of 12
                 3:19-cv-03229-SEM-TSH # 12   Page 2 of 12




conspiring to possess with the intent to distribute 500 grams or

more of a mixture or substance containing methamphetamine, in

violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)(viii) (Count

One); and knowingly and intentionally possessing with the intent to

distribute 500 grams or more of a mixture or substance containing

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A)(viii) (Count Two). See United States v. Humphrey, 17-cr-

30061-001 (C.D. Ill.) (hereinafter, Crim.), Indictment (d/e 11). On

July 11, 2018, a jury found Mr. Humphrey guilty of both counts.

Crim., Jury Verdict (d/e 72).

     Prior to sentencing, the United States Probation Office

prepared a revised Presentence Investigation Report (PSR). Crim.,

PSR (d/e 97). Originally, due to Mr. Humphrey’s prior convictions,

Mr. Humphrey faced a mandatory sentence of life in prison.

However, on December 21, 2018, the First Step Act was enacted

and made amendments to Mr. Humphrey’s statute of conviction

that applied to any offense committed before December 21, 2018, if

a sentence had not been imposed as of the date of enactment.

Accordingly, as Mr. Humphrey’s sentencing hearing was delayed

until after December 21, 2018, Mr. Humphrey was entitled to be


                             Page 2 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 3 of 12




sentenced under the amended act. Under the amendments, Mr.

Humphrey was no longer subject to a sentence of mandatory life

imprisonment. Instead, his statutory sentencing range became ten

years to life imprisonment. The PSR found that Mr. Humphrey’s

total offense level was 34 and his criminal history category was V,

resulting in an advisory Sentencing Guidelines range of 235 to 293

months’ imprisonment. PSR ¶87 (d/e 97).

     At the sentencing hearing on March 18, 2019, this Court

sentenced Mr. Humphrey to a below-guidelines sentence of 168

months’ imprisonment, followed by a five-year term of supervised

release. Crim., Judgment (d/e 105). Mr. Humphrey did not appeal.

     On September 23, 2019, Mr. Humphrey filed this Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C.

§ 2255 (d/e 1). He argues he received ineffective assistance of

counsel and that evidence against him was fabricated and/or

altered. The Government filed its response in opposition on

January 21, 2021 (d/e 8). After requesting an extension of time to

file a reply (d/e 10), the Court ordered Mr. Humphrey to file a reply

on or before May 31, 2021. Mr. Humphrey failed to file a timely

reply.


                            Page 3 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 4 of 12




                      II. LEGAL FRAMEWORK

     Mr. Humphrey is proceeding on a Motion to Vacate, Set Aside,

or Correct his Sentence pursuant to 28 U.S.C. § 2255. Relief under

§ 2255 is an extraordinary remedy because a § 2255 petitioner has

already had “an opportunity for full process.” Almonacid v. United

States, 476 F.3d 518, 521 (7th Cir. 2007). Post-conviction relief

under § 2255 is “appropriate for an error of law that is

jurisdictional, constitutional, or constitutes a fundamental defect

which inherently results in a complete miscarriage of justice.”

Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004) (internal

quotation marks omitted).

                         III. DISCUSSION

     A. Mr. Humphrey Has Not Shown He Received Infective

        Assistance of Counsel.

     Mr. Humphrey has alleged multiple errors by his trial counsel

that, he contends, amount to ineffective assistance of counsel. The

Sixth Amendment guarantees criminal defendants effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668,

684-86 (1984). Under Strickland’s two-part test, a petitioner must

show both that his attorney’s performance was deficient and that he


                            Page 4 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 5 of 12




was prejudiced as a result. Vinyard v. United States, 804 F.3d

1218, 1225 (7th Cir. 2015). Courts, however, must “indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Strickland, 466 U.S.

at 690. A petitioner must also prove that he has been prejudiced by

his counsel’s representation by showing “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. However, absent

a sufficient showing of both cause and prejudice, a petitioner’s

claim must fail. United States v. Delgado, 936 F.2d 303, 311 (7th

Cir. 1991). Therefore, the Court “need not determine whether

counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies.”

Strickland, 466 U.S. at 697.

     Mr. Humphrey first alleges that his defense counsel failed to

investigate “non-statutory mitigating circumstances.” At

sentencing, his defense counsel asked the Court to consider as

mitigation the letters and support of Mr. Humphrey’s family and

friends. Crim., S.Tr. 17-18 (d/e 119). Defense counsel also

highlighted that the crimes were not violent. Id. at 18. The Court


                             Page 5 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 6 of 12




noted Mr. Humphrey’s family ties as a mitigating factor prior to

imposing a significantly below guidelines sentence for Mr.

Humphrey. Id. at 22, 26-27. Mr. Humphrey does not explain what

additional “non-statutory mitigating circumstances” his defense

counsel failed to investigate. Moreover, in order to establish that

counsel’s failure to investigate mitigating evidence was prejudicial,

Mr. Humphrey must present new evidence that “alter[s] the

sentencing profile presented to the sentencing judge.” Strickland,

466 U.S. 668, 700 (1984). Mr. Humphrey’s vague allegations do not

provide any indication of what mitigating evidence counsel should

have presented, let alone a showing that further mitigating evidence

would have altered the “sentencing profile.”

     Next, Mr. Humphrey argues his defense counsel should have

attempted to suppress the evidence against him. To show that

counsel was ineffective for failing to file a motion to suppress, Mr.

Humphrey must show that “there was both a reasonable probability

that he would have prevailed on the motion to suppress and a

reasonable probability that, if [the evidence] were suppressed, he

would have been acquitted.” Bynum v. Lemmon, 560 F.3d 678, 685

(7th Cir. 2009) (citing Strickland, 466 U.S. at 694); Hicks v. Hepp,


                             Page 6 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 7 of 12




871 F.3d 513, 526 (7th Cir. 2017). Mr. Humphrey’s barebones

motion has not provided any legal argument as to why a motion to

suppress would have succeeded, or even what evidence he believes

could have been suppressed. The PSR summarizes the evidence

used against him at trial, which included evidence obtained from

multiple searches: (1) an August 13, 2017 search pursuant to a

warrant at the residence of one of Mr. Humphrey’s distributors; (2)

an August 27, 2017 search of a vehicle that was being driven by two

individuals who received controlled substances from Mr.

Humphrey, which was searched after a K-9 conducted an open-air

narcotic sniff during a traffic stop; (3) an August 27, 2017 search

pursuant to a warrant at the residence of another one of Mr.

Humphrey’s distributors; and (4) an August 28, 2017 search

pursuant to a warrant at Mr. Humphrey’s residence. Crim., PSR ¶¶

18, 20, 22-25 (d/e 97).

     To succeed on any motion to suppress, however, Mr.

Humphrey would have needed to show a violation of “his (and not

someone else’s) rights.” United States v. Swift, 220 F.3d 502, 510

(7th Cir. 2000) (quoting Minnesota v. Carter, 525 U.S. 83, 119 S.Ct.

469, 473 (1998)); United States v. Mendoza, 438 F.3d 792, 795 (7th


                            Page 7 of 12
                   3:19-cv-03229-SEM-TSH # 12   Page 8 of 12




Cir. 2006) (“A defendant cannot assert a privacy interest on behalf

of someone else.”). Mr. Humphrey’s challenges to the search of the

vehicles or residences, other than his own residence, would have

failed unless he could show that he had a reasonable expectation of

privacy in these places that is protected by the Fourth Amendment.

See Carter, 525 U.S. at 88 (holding that, while overnight guests in a

home may claim privacy interests under the Fourth Amendment in

the home, a defendant who is in another person’s apartment for a

short time, solely for the purpose of a business transaction does

not). Mr. Humphrey has made no showing that he had a significant

connection to the residences or vehicle searched, other than his

own residence, and, therefore, has not shown how he could have

succeeded on a motion to suppress evidence recovered in searches

of these places.

     Moreover, Mr. Humphrey failed to raise any arguments as to

why any of these searches were invalid or why the evidence

otherwise should have been suppressed. “Perfunctory, undeveloped

arguments without discussion or citation to pertinent legal

authority are waived.” Mahffey v. Ramos, 588 F.3d 1142, 1146 (7th

Cir. 2009). The Court finds that Mr. Humphrey has not met his


                               Page 8 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 9 of 12




burden of showing that he had any meritorious grounds on which

to bring a motion to suppress the evidence against him. Therefore,

Mr. Humphrey has failed to show he received ineffective assistance

of counsel for defense counsel’s failure to file a motion to suppress.

See also Resnick v. United States, No. 20-1221, 2021 WL 3362000,

at *5 (7th Cir. Aug. 3, 2021) (“As we have held, counsel does not

need to raise meritless arguments”) (citing Long v. United States,

847 F.3d 916, 920 (7th Cir. 2017)).

     The Government’s response also read Mr. Humphrey’s Motion

to argue that Mr. Humphrey’s counsel was ineffective for agreeing to

a continuance of his sentencing hearing. Resp. at 5-6 (d/e 8). The

Court does not read Mr. Humphrey’s Motion to make such an

argument, but the Court agrees that the continuance of Mr.

Humphrey’s sentencing hearing was for his benefit and allowed him

to avoid a mandatory life imprisonment sentence. Accordingly,

defense counsel’s agreement to continue the sentencing hearing

was not ineffective assistance of counsel. Mr. Humphrey’s claim of

ineffective assistance of counsel must, therefore, be denied.




                             Page 9 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 10 of 12




     B. Mr. Humphrey’s Claims Regarding Evidence are Not

        Developed Sufficiently to State a Valid Claim.

     Mr. Humphrey claims that the state investigators fabricated

evidence, specifically drug phone recordings, and that the physical

exhibits were not admitted in the same condition as when the crime

was committed. He also argues that “the prosecutor failed to

disclose material evidence to the jury that the police officer’s

evidence was not in the same condition as when [the] crime was

committed, and the evidence found was not the drug quantity found

at crime scene.” Mot. at 7 (d/e 1). Mr. Humphrey has not

explained what evidence he is referring to or how the “condition” of

the evidence at trial was altered. Nor has Mr. Humphrey developed

any argument as to how these alleged actions prejudiced him or any

other information that would allow the Court to evaluate his claim.

As stated above, “[p]erfunctory, undeveloped arguments without

discussion or citation to pertinent legal authority are waived.”

Mahffey, 588 F.3d at 1146. This claim is, therefore, denied.

                    IV. EVIDENTIARY HEARING

     Mr. Humphrey has asked for an evidentiary hearing. An

evidentiary hearing is not always necessary in § 2255 cases. See


                            Page 10 of 12
                 3:19-cv-03229-SEM-TSH # 12   Page 11 of 12




Bruce v. United States, 256 F.3d 592, 597 (7th Cir. 2001).

However, “[a] hearing is required unless the record conclusively

shows that the movant is not entitled to relief.” Hicks v. United

States, 886 F.3d 648, 650 (7th Cir. 2018); 8 U.S.C. § 2255(b). Here,

no hearing is necessary because Mr. Humphrey has not alleged

sufficient facts that, if true, would entitle him to relief.

               V. CERTIFICATE OF APPEALABILITY

     If Mr. Humphrey seeks to appeal this decision, he must first

obtain a certificate of appealability. See 28 U.S.C. § 2253(c)

(providing that an appeal may not be taken to the court of appeals

from the final order in a § 2255 proceeding unless a circuit justice

or judge issues a certificate of appealability). A certificate of

appealability may issue only if Petitioner has made a “substantial

showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Where a claim is resolved on procedural grounds, a

certificate of appealability should issue only if reasonable jurists

could disagree about the merits of the underlying constitutional

claim and about whether the procedural ruling was correct. Flores-

Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). Here, the Court does not find


                              Page 11 of 12
                3:19-cv-03229-SEM-TSH # 12   Page 12 of 12




that reasonable jurists could disagree that Mr. Humphrey’s claims

of ineffective assistance of counsel and his claims regarding

fabrication of evidence are undeveloped and meritless. Accordingly,

the Court declines to issue a certificate of appealability.

                          VI. CONCLUSION

     For the reasons stated, Petitioner Everett E. Humphrey’s

Motion to Vacate, Set Aside or Correct Sentence Under 28 U.S.C.

§ 2255 (d/e 1) is DENIED. The Court DECLINES to issue a

certificate of appealability. The Clerk is DIRECTED to enter

Judgment in favor of Respondent. This case is CLOSED.

ENTERED: August 16, 2021

                                  s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                             Page 12 of 12
